*222OPINION

Per Curiam:

Sigler was convicted of grand larceny pursuant to a guilty plea. He sought a writ of habeas corpus in the district court, contending that his plea was not voluntary. The district court denied relief on the authority of Wynn v. State, 96 Nev. 673, 615 P.2d 946 (1980). Sigler appeals.
The transcript of the canvass on the taking of the guilty plea does not demonstrate that the elements of the offense he pleaded guilty to were known to Sigler, or that he made factual admissions to the court which constitute the elements of the crime charged. Hanley v. State, 97 Nev. 130, 624 P.2d 1387 (1981). Accordingly, we are constrained to reverse the judgment of the district court and remand the case with directions to issue a writ of habeas corpus, without prejudice to the state’s right to prosecute appellant again. See Austin v. State, 87 Nev. 578, 491 P.2d 724 (1971); Walker v. Fogliani, 83 Nev. 154, 425 P.2d 794 (1967).